Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114 2. 
2.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 12/11/2020 has been entered. Accordingly, Claims 1-25, of which claims 1, 4, 7,11,15,17, 20 and 23 are independent, were pending in this application. No new claims are added. As a result, claims 1-25 are now pending.

Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the rejection of  claims 1,2, 7,8,9,11,12,14-18,20,21,23 and 24 under 35 U.S.C. 103 as being unpatentable over Guey et al (US 20160087706)(see IDS)  and Gaal et al (US 2014/0010131 Al) in view of Lin et al (US 20180034612)(see ids) and further in view of Koorapaty et al ( US 2015/0358931 Al) have been fully considered and are persuasive.  The rejection of claims has been withdrawn in view of the amendment.

Allowable Subject Matter
4.         Claims 1-25 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1, 4, 7,11,15,17, 20 and 23, the prior art of record, specifically Guey et al (US 20160087706)(see IDS)  teaches a method for wireless communication at a user equipment (UE)(see [0006/ A beamforming system synchronization architecture is sought to allow the receiving devices to synchronize to the transmitting devices in time, frequency, and spatial domains in the most challenging situation. In [0051] FIG. 1 illustrates control beams in a beam forming Millimeter Wave (mmWave) cellular network 100. Beamforming network 100 comprises a base station BS 101 and a user equipment UE 102.) comprising:
receiving from a base station(IOI), a plurality of synchronization signal (SS) blocks of an SS burst ([0051 ], Each control beam broadcasts a minimum amount of beam-specific information similar to Master Information Block or System Information Block (MIB or SIB) in LTE. Each beam may also carry UE-specific control or 
In [0076], UE 1902 receives and detects four control beam transmissions of CB#1 to CBM from BS 1902. In step 1930, UE 1901 selects a control beam, e.g., control beam CB#2 for establishing connection with BS 1902. UE 1901 first performs time and frequency synchronization with BS 1902. Spatial synchronization is achieved after the UE selects the control beam for establishing the connection with the BS. UE 1901 then determines the UL control resources corresponding to the selected control beam CB#2). performing channel measurements for the plurality of SS blocks ([0051], measurement of radio channel quality for the beam that transmits the signals, [0079], Each control beam transmits a set of known pilot signals for the purpose of initial time-frequency synchronization, identification of the control beam that transmits the pilot signals, and measurement of radio channel quality for the control beam that transmits the pilot signals); and reporting, to the base station, according to the reporting configuration a resource indicator for at least one of the plurality of SS blocks based at least in part on the first channel measurements ([0076], In step 1940 (reporting back to BS 1902 based on steps 1920-1940), UE 1901 performs random access (RA) on the UL control resources corresponding to the selected control beam CB#2 for carrying essential information to BS 1902 that is required for connection establishment. Via the random access, the BS is aware of which control beam is preferred by the UE).
Gaal et al (US 2014/0010131 Al) teaches in fig. 8, a Base station 802 and a User equipment 804. In [0085], transmitted signals 810 may be, for example, 
Lin et al (US 20180034612)(see ids) teaches in [0064] In NR multi-antenna schemes, studies on CSI acquisition framework include [0065] CSI reporting schemes [0066] Implicit CSI feedback, see fig.25 block 2515, the UE generates multiple CSIs according to measurements on the at least two CSI-RS resources, wherein at least one CSI corresponds to measurements on more than one CSI-RS resource, and (block 2520 the UE reports at least one of the generated CSIs.
In one embodiment, the number of CSIs reported by the UE could be less than the number of CSI report generated. Furthermore, the base station could restrict which CSI is reported. Alternatively, the UE could select which CSI is reported) and (see claim 9, a method of reporting channel state information (CSI), comprising: a base 
Koorapaty et al ( US 2015/0358931 Al) teaches in fig. 4 and also [0052] the synchronization signals are transmitted by the base station 20 at predetermined times (e.g., in a specific subframe and/or slot within every frame) and each carry a value or values chosen from a known set. In [0054], performing measurements on these two different CSI-RSs therefore can be used to assist synchronization. In [0067], The subframe number that carries the PSS and SSS signals for any base station 20 can be signaled to the user terminal 40 by the base station 20 in the Physical Broadcast Channel (PBCH) message.
In fig. 16, and [0071], method 250 of synchronization using synchronization signals in combination with CSI signals implemented in a user terminal 60. (b) In [0053], a user terminal 40 may be able to identify one of 504 different physical-layer cell identities associated with cell 12 by using SSS1 or SSS2 to determine a cell-identity group for cell 12 and using PSS to identify a particular cell identity in that cell-identity group.
Kim et al (US 2015/0349940) teaches in figs 10 and 11 a method for performing quasi co-location (QCL) for a new carrier type (NCT) by a terminal in a wireless access system may include the steps of: receiving a higher layer signal including a QCL reference CRS information parameter indicating CRS information of a reference carrier; receiving a physical downlink control channel (PDCCH) signal including a PDSCH 
However, none of the prior arts cited alone or in combination provides the motivation to teach receiving, from a base station, a configuration message for a channel state information (CSI) procedure that indicates a plurality of synchronization signal (SS) blocks of an SS burst for performing channel measurements for CSI and a reporting configuration according to a CSI framework, performing channel measurements for CSI on the plurality of SS blocks of the SS burst, as recited in claim 1;
identifying a plurality of synchronization signal (SS) blocks of an SS burst for performing channel measurements for channel state information and a reporting configuration according to a CSI framework, performing channel measurements for CSI on the plurality of SS blocks of the SS burst, as recited in claim 4.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 25, 2021